UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1246


JUANITA NELSON,

                  Plaintiff - Appellant,

           v.

RONNIE HINMAN; LARRY TYLER; THE CRISFIELD FIRE DEPARTMENT,
Inc.; CHARLES CAVANAUGH,

                  Defendants – Appellees,

     and

CITY OF CRISFIELD,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-01816-BEL)


Submitted:   August 8, 2012                  Decided:   August 23, 2012


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luke A. Rommel, OTWAY, RUSSO & ROMMEL, PC, Salisbury, Maryland,
for Appellant.     Kevin B. Karpinski, Victoria M. Shearer,
KARPINSKI, COLARESI & KARP, PA, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Juanita    Nelson   appeals       the   district     court’s    order

granting summary judgment in favor of the Appellees on Nelson’s

claims of gender discrimination under 42 U.S.C. § 1983 (2006).

We   have    reviewed   the   record     and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Nelson v. Hinman, No. 1:10-cv-01816-BEL (D. Md. Feb. 6,

2012).      We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in   the    materials

before   the    court   and   argument     would     not    aid   the   decisional

process.



                                                                          AFFIRMED




                                       3